Name: Commission Regulation (EEC) No 3069/88 of 5 October 1988 amending Regulation (EEC) No 2469/88 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1988/89 marketing year
 Type: Regulation
 Subject Matter: technology and technical regulations;  consumption
 Date Published: nan

 6. 10. 88 Official Journal of the European Communities No L 274/21 COMMISSION REGULATION (EEC) No 3069/88 of 5 October 1988 amending Regulation (EEC) No 2469/88 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1988/89 marketing year and barley because of the exceptional summer weathei: in 1988 ; whereas the Annex to Regulation (EEC) No 2469/88 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 7 (7) thereof, Whereas under Commission Regulation (EEC) No 1569/77 of 11 July 1977 fixing the procedure and conditions for the taking over of cereals by intervention agencies (3), as last amended by Regulation (EEC) No 2391 /88 (4), the maximum moisture content was fixed at 14,5 % ; whereas Article 2 (4) of the said Regulation also provides that the Member States may be authorized, on request and under certain conditions, to apply a higher moisture content ; Whereas by Regulation (EEC) No 2469/88 (*), as amended by Regulation (EEC) No 2769/88 (6), the Commission has authorized certain Member States to apply a moisture - content of 1 5,5 % ; Whereas the United Kingdom has requested author ­ ization to apply the maximum moisture content for wheat Article 1 The Annex to Regulation (EEC) No 2469/88 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 1 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 197, 26. 7. 1988, p. 16. 0 OJ No L 174, 14. 7. 1977, p. 15. 0 OJ No L 205, 30 . 7. 1988, p. 75. 0 OJ No L 213, 6 . 8 . 1988, p, 5. (&lt;) OJ No L 248, 7. 9 . 1988, p. 5. No L 274/22 Official Journal of the European Communities 6. 10 . 88 ANNEX ANNEX Maximum moisture content for cereals offered for intervention during the 1988/89 marketing year Member State Maximum content Type of cereal Belgium 15,5% All cereals Denmark 15,5% All cereals except rye 15,0% Rye Germany 15,5% All cereals Ireland 15,5% All cereals Luxembourg 15,5% All cereals Netherlands 15,5% All cereals United Kingdom 15,5% Wheat and barley'